FILED
                            NOT FOR PUBLICATION                             MAR 14 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


EZZARD CHARLES ELLIS,                             No. 10-56441

               Petitioner - Appellant,            D.C. No. 5:05-cv-00520-SJO

  v.
                                                  MEMORANDUM*
C. M. HARRISON, Warden,

               Respondent - Appellee.


                    Appeal from the United States District Court
                        for the Central District of California
                     S. James Otero, District Judge, Presiding

                            Submitted March 10, 2014**

Before:        PREGERSON, LEAVY, and MURGUIA, Circuit Judges.

       California state prisoner Ezzard Charles Ellis appeals from the district

court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition as untimely. We

have jurisdiction under 28 U.S.C. § 2253, and we reverse.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       The district court concluded that Ellis is not entitled to equitable tolling of

AEDPA’s statute of limitations because he did not demonstrate actual reliance on

Dictado v. Ducharme, 244 F.3d 724, 727-28 (9th Cir. 2001), abrogated by Pace v.

DiGuglielmo, 544 U.S. 408, 417 (2005). This court has since concluded that a

petitioner’s actual reliance on precedent that is later overturned may be presumed

in circumstances such as those presented in this case. See Nedds v. Calderon, 678
F.3d 777, 782-83 (9th Cir. 2012). The record shows that Ellis believed he could

pursue relief in state court without jeopardizing his ability to file in federal court.

The record further shows that he pursued his rights diligently, “while ensuring that

enough time would remain to file a federal habeas petition under the then-existing

Dictado rule.” Harris v. Carter, 515 F.3d 1051, 1055-56 (9th Cir. 2008). Thus,

Ellis is entitled to equitable tolling and Ground One of his 2005 federal habeas

petition is timely. See Mardesich v. Cate, 668 F.3d 1164, 1171 (9th Cir. 2012)

(AEDPA’s statute of limitations “applies to each claim in a habeas application on

an individual basis”); Harris, 515 F.3d at 1057 (“Equitable principles dictate that

we toll AEDPA’s statute of limitations in the rare case where a petitioner relies on

our legally erroneous holding in determining when to file a federal habeas

petition.”).




                                            2                                     10-56441
      We decline to consider appellee’s argument that Ground One is procedurally

defaulted. See Jiminez v. Rice, 276 F.3d 478, 481 (9th Cir. 2001) (declining to

consider arguments raised for the first time on appeal).

      Accordingly, we reverse the judgment of the district court and remand for

further proceedings consistent with this decision.

      REVERSED and REMANDED.




                                          3                                  10-56441